Citation Nr: 1621152	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  08-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for loss of eyesight and glaucoma, to include as secondary to a service-connected disability and under the provisions of 38 U.S.C.A. § 1151. 
 
2.  Entitlement to a certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only. 
 
3.  Entitlement to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and November 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).


FINDINGS OF FACT

1.  The Veteran's loss of eye sight and glaucoma are unrelated to his military service and were not caused or aggravated by a service-connected disability.

2.  The evidence of record does not establish that the Veteran he has any additional disability related to medications prescribed by VA for elevated cholesterol and the service-connected schizophrenia that was proximately due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA in furnishing reasonable care; or, that any additional disability was due to an event not reasonably foreseeable in furnishing the Veteran's VA medical treatment.

3.  The only service-connected disability is schizophrenia, rated as 100 percent disabling, effective from November 1990.


CONCLUSIONS OF LAW

1.  The criteria are not met for entitlement to service connection for loss of eye sight and glaucoma, to include as secondary to a service-connected disability and under the provisions of 38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1110, 1151, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.358, 3.361 (2015).

2.  The criteria for entitlement to specially adapted housing and/or special home adaptation grant have not been met.  38 U.S.C.A. § § 2101, 5107 (West 2014); 38 C.F.R. §§ 3.809, 3.809a (2015).
 
3.  The criteria for entitlement to automobile or other conveyance and adaptive equipment have not been met.  38 U.S.C.A. §§ 5103, 5103A, 3901, 3902, 5107 (West 2014); 38 C.F.R. § 3.808 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Loss of Eyesight and Glaucoma

The Veteran contends that his loss of eye sight and glaucoma are the result of medications prescribed by VA for elevated cholesterol and to treat his service-connected schizophrenia.  He has also advanced his claim under a theory of entitlement to compensation under 38 U.S.C.A. § 1151, contending that his loss of eye sight and glaucoma is an additional disability related to medications prescribed by VA for elevated cholesterol and the service-connected schizophrenia.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Congenital or developmental defects, such as refractive errors, are not injuries or diseases for VA compensation purposes.  38 C.F.R. § 3.303(c). 

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Under VA laws and regulations, when a veteran suffers additional disability or death as a result of training, hospital care, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death was service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.361.  For claims filed after October 1, 1997, as the case in the instant matter, a claimant must show some degree of fault, and more specifically, that the proximate cause of his disability was due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing medical care or was an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361. 

In determining that additional disability exists, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  38 C.F.R. § 3.361(b). 

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that that the Veteran has an additional disability or died does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnoses and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability or death caused by a Veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 
38 C.F.R. § 3.361(c)(3). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or, that VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's informed consent.  

The second prong of proximate causation requires that the veteran's additional disability or death be an event that was not reasonably foreseeable.  This fact is to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with informed consent.  38 C.F.R. § 3.361(d)(2).

The question of whether the Veteran has loss of eye sight and glaucoma is not in dispute.  Bilateral advanced uveitic glaucoma, proliferative diabetic retinopathy, and decreased visual acuity have been diagnosed.  The Veteran does not contend that his loss of eyesight and glaucoma are the direct result of service nor does the evidence support such a conclusion.  The service treatment records are negative for both complaints of and treatment for loss of eyesight and glaucoma, to include the March 1982 separation examination wherein the Veteran's visual acuity was recorded as 20/25, bilaterally.  To the extent that any argument is raised as to continuing or ongoing problems with his eyes since discharge from the military, the notion of showing continuity of symptomatology since service only applies to the disorders specifically defined as "chronic," and loss of eyesight and glaucoma are not such a condition.  See 38 C.F.R. § 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2012).

The Veteran's service ended in May 1982, and the first post-service documented finding of uveitis with secondary glaucoma was not until 2003, some 21 years later.  Thus, the evidence of record reveals there was a prolonged period of more than two decades following the conclusion of his service without relevant medical complaint or treatment, and this may be considered as evidence against the claim.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  

As an eye disorder, including glaucoma and loss of eyesight, was not shown during service or for many years thereafter, service connection may only be granted if there is competent and credible evidence otherwise linking or attributing the current disability owing to this condition to the Veteran's service.  See 38 C.F.R. § 3.303(d) (permitting the granting of service connection even when the initial diagnosis was post service, so long as the evidence, including that pertinent to service, establishes the disorder was incurred in service).  Here, though, there is no such competent and credible evidence, to include after the Veteran was examined by VA in 2012.

After reviewing the claims file, to include the service treatment records and post-service VA and private medical records, the physical examination of the Veteran, and with consideration of the Veteran's statements, the April 2012 VA examiner concluded that glaucoma was not directly related to his active duty service.  The examiner found that the Veteran's loss of eyesight was from advanced glaucoma and proliferative diabetic retinopathy.  The examiner further opined that the diagnosed glaucoma and vision loss were related to his diagnosis of diabetes.  The VA examiner disassociated all current disability from the Veteran's service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

As noted above, the Veteran further contends that his glaucoma and vision loss are the result of medications prescribed by VA for elevated cholesterol and schizophrenia.  Service-connection is not in effect for a disability manifested by elevated cholesterol.  Service-connection is in effect for schizophrenia.  The 2012 VA examiner opined that vision loss that has been found as due to the progression of glaucoma and diabetic retinopathy (vision loss was attributed to both conditions), was not related to hypercholesteremia or schizophrenia nor the medications used to treat the conditions.   The VA examiner instead opined glaucoma and vision loss were related to the Veteran's diagnosis of diabetes.  Service-connection is not in effect for diabetes.  Thus, service-connection is not warranted on a secondary causation basis.  38 C.F.R. § 3.310.

The Veteran's statements are competent evidence as to symptoms, such as decreased vision and blurry vision.  But his statements are not competent evidence to determine whether these symptoms are a manifestation of a disability or disease related to his military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Glaucoma and loss of eyesight were not diagnosed during service or for decades thereafter.  The competent and credible medical evidence of record does not support a finding that either eye disorder is related or attributable to the Veteran's active duty service or a service-connected disability.  Accordingly, service connection for loss of vision and glaucoma must be denied on both a direct and secondary causation basis.  38 C.F.R. §§ 3.303, 3.310.

Finally, as the Veteran's glaucoma and loss of eyesight have been shown to be unrelated to medications prescribed by VA to treat schizophrenia and elevated cholesterol, these conditions cannot be recognized as an additional disability under 38 U.S.C.A. § 1151.  Notably, the 2012 VA examiner's opinion against the findings needed to award benefits under 38 U.S.C.A. § 1151 must be afforded great weight.  After reviewing the entire claims file, the 2012 VA examiner opined that loss of eyesight and glaucoma are not considered an ordinary risk of either the schizophrenia or cholesterol lowering medications.  The risks of side effects were considered so equivocal that a reasonable health care provider would not have been expected to disclose them to the Veteran.  The examiner further noted that the Physician's Desk Reference is not specific with regards to glaucoma in the class of drugs used for treatment of psychiatric disorders merely noting vague uncommon side effects of blurred vision and abnormal eye movements.  The Statin drugs for lowering cholesterol did not list any common or uncommon side effects that would result in vision loss or glaucoma. 

The examiner also addressed an argument raised by the Veteran that his eye problems were made worse when he was put on Prednisone to treat uveitis.  The Veteran was hospitalized in June 2003 for a variety of conditions, to include, but not limited to, partial bowel obstruction, hyponatremia, pneumonia, and Rocky Mountain Spotted Fever.  Ten days following his discharge he returned to the hospital for complaints of blurry vision and red and watery eyes.  He was sent to the ophthalmology clinic where he was diagnosed with uveitis and high intraocular pressure of unclear etiology, Rocky Mountain Spotted Fever vs. vasculitis vs. periarteritis nodosa vs. inflammatory bowel disease vs. psoriasis related.  He was treated urgently with medications, to include Prednisone, and was re-admitted.  His condition was then complicated by hyperglycemia in July 2003, when diabetes mellitus was first diagnosed.  His vision and blood sugars improved and he was discharged to home.  Later in July 2003, bilateral, advanced uveitic glaucoma was diagnosed of uncertain etiology.  The Veteran is currently status post glaucoma drainage tubes, cataract surgery, and full panretinal photocoagulation.  

In addressing this contention, the examiner opined the standard of care was met in treating the Veteran with oral prednisone used to treat uveitis, even with the potential for his reported increased blood sugar event, which the Veteran claims to have led to bleeding in his retina.  The examiner found the risk of vision loss would have been higher if the uveitis would not have been treated accordingly in this prompt manner.  The examiner also found the ophthalmology department at VA initiated treatment for glaucoma, cataracts, and diabetic retinopathy in an appropriate manner.  There were referrals to the glaucoma and retinal specialists that were done as per standard medical practice.  The examiner determined the Veteran received the highest level of glaucoma medical surgical care for one of the most complex forms of uveitic, advanced glaucoma a patient could have.  The examiner concluded that the Veteran's glaucoma and diabetic retinopathy were "less likely as not" to have been caused by the treatment rendered at a VA medical facility. 

The only evidence to directly support the Veteran's multifaceted claim are his lay statements that he has the additional disabilities of glaucoma and loss of eyesight as a result of medications prescribed by VA to treat his schizophrenia, elevated cholesterol, and also advanced uveitic glaucoma.  The Veteran's statements are competent evidence as to the observation of symptoms related to his claimed additional disabilities.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Nevertheless, these statements are not competent evidence sufficient to establish that he experiences additional disability related to medications prescribed by VA that are the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's VA medical treatment.  In some cases, lay evidence may be competent and probative evidence of etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson, 581 F.3d at 1315 (finding that, in certain circumstances, lay evidence may be competent to establish a medical etiology).  However, medical causation in this case involves questions beyond the range of common experience and common knowledge and requires the special knowledge and experience of a trained physician.  The cause of the claimed disabilities cannot be determined by the Veteran's lay statements based on mere personal observation.  Therefore, the Veteran's assertions are not competent evidence to establish that he experiences additional disabilities related to medications prescribed by VA as a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA medical personnel or that it was due to an event not reasonably foreseeable in furnishing the Veteran's VA medical treatment.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

Upon consideration of all of the evidence of record, the Board finds that the evidence of record does not establish that glaucoma and loss of eyesight are related to his military service and/or caused or aggravated by a service-connected disability.  Additionally, the evidence does not establish that the Veteran has any additional disability that is proximately due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care; or, that any additional disability is the result of an event not reasonably foreseen.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Specially Adapted Housing/Automotive and Adaptive Equipment

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809.  VA considers 3.309(b) satisfied if the Veteran has service-connected amyotrophic lateral sclerosis rated 100 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8017. 

A certificate of eligibility for assistance in acquiring necessary special home adaptions, or for assistance in acquiring a residence already adapted with necessary special features, i.e., a "special home adaptation grant," may be issued to a claimant who is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809, who has not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) , and who is in receipt of VA compensation for permanent and total disability, i.e., a 100 percent rating or a rating based on a total rating for compensation purposes based upon individual unemployability, for a service-connected disability.  Under 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  The service-connected disability must:

(1)(i) Include the anatomical loss or loss of use of both hands; (ii) Deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of one or more extremities or the trunk, or (iv) Residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease); or 
(2) Be due to (i) Blindness in both eyes having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens.  
 
A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a Veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye; (iv) a severe burn injury of deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile; (v) amyotrophic lateral sclerosis; and (vi) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

The only service-connected disability is schizophrenia, rated as 100 percent disabling effective from November 1990.  Thus, the criteria for specially adapted housing, a special home adaptation grant, and automobile or other conveyance and adaptive equipment have not been met.  The preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56. 


ORDER

Service connection for loss of eyesight and glaucoma, to include as secondary to a service-connected disability and under the provisions of 38 U.S.C.A. § 1151, is denied. 
 
Eligibility for financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only is denied 
 
Eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


